Citation Nr: 1332935	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-08 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than November 3, 2008, for the grant of dependency benefits for adopted children M.G. and R.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted dependency benefits, effective November 3, 2008, with payments commencing on December 1, 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his substantive appeal (VA Form 9), the Veteran requested a Travel Board or videoconference Board hearing.  The Veteran was scheduled for a Travel Board hearing on April 5, 2011.  On April 5, 2011, the Veteran's representative indicated that the Veteran was requesting to reschedule the hearing as he was unable to travel on that date.  He requested a videoconference Board hearing.  

The Veterans Law Judge who was scheduled to conduct the Travel Board hearing has advised the undersigned that she found good cause and was granting the motion to reschedule a videoconference hearing.  See 38 C.F.R. §§ 20.703, 20.1304 (2012).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


